Citation Nr: 1434201	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  14-04 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1950 to June 1954.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed psychiatric disability, to include PTSD.

2.  For the entire initial rating period on appeal, audiometric testing has revealed, at worst, average puretone threshold of 70 decibels and 84 percent speech recognition in the right ear, and average puretone threshold of 64 decibels and 88 percent speech recognition in the left ear.

3.  The Veteran's service connected disability does not render him unemployable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  For the entire initial rating period on appeal, the criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2013).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated May 2012, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

As to a higher initial ratings, the claim arises from a disagreement with the initial rating assigned after the grant of service connection.  The courts have held that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003; 38 C.F.R. § 3.159(b)(3)(i) (stating that there is no duty to provide VCAA notice upon receipt of a NOD).

The Veteran's service treatment records, VA treatment records, and the Veteran's statements have been associated with the claims file.  The Veteran also submitted a statement from a private physician dated October 2011.  The Veteran was also afforded VA audiological examinations in May 2012 and March 2013 and a VA PTSD examination in June 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinions provided considered all the pertinent evidence of record, and provides a complete rationale for the opinions stated. 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of PTSD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and 
(3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror. 

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for PTSD

The Veteran maintains that he has PTSD as a result of service.  The Board notes that the Veteran was denied service connection for psychosis in a June 1969 rating decision.  The Veteran did not file a notice of disagreement with the June 1969 rating decision.  Further, the Veteran has not requested that the claim for service connection for psychosis be reopened, and instead, seeks service connection for PTSD.  As such, the Board will only consider whether service connection for an acquired psychiatric disorder (other than for psychosis), and to include PTSD is warranted.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Upon review of all the evidence of record, the Board finds that the Veteran does not have a currently diagnosed psychiatric disorder, to include PTSD, at any time during the appeal period.  The Veteran filed his claim for service connection for PTSD in October 2011.  A "current disability" only exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The evidence includes an October 2011 statement from Dr. N.A. where it was noted that the Veteran presented symptoms of sleep problems, nightmares, hypervigilance, and flashbacks involving traumatic incidents he experienced in service.  Dr. N.A. noted that the Veteran was an infantry soldier in a combat zone and engaged with the enemy on a daily basis.  He witnessed the death of fellow soldiers and was awarded the Combat Infantry Badge and the Korean Service medal with one Bronze Star.  According to Dr. N.A. there was medical evidence diagnosing the Veteran with PTSD in accordance with the DSM-IV criteria.  
Dr. N.A. opined that it was more probable than not that the Veteran was presenting PTSD that was related to the claimed in-service stressors.  

The Board finds the October 2011 medical opinion from Dr. N.A. to be of no probative value.  First, although it was noted that the evidence demonstrated a diagnosis of PTSD, Dr. N.A. did not reference which evidence, in particular, showed such a diagnosis.  Further, Dr. N.A. did not address how the Veteran met the DSM-IV criteria for PTSD.  See 38 C.F.R. § 4.125(a).  Dr. N.A. also did not state which specific stressor events met the criteria for a PTSD diagnosis.  A rationale for why the purported PTSD diagnosis was related to service was also not rendered.  See Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186 (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

The Veteran was afforded a VA PTSD examination in June 2012 to assist in determining whether the Veteran had a diagnosed psychiatric disorder.  The VA examiner noted that the claims file was reviewed.  During the evaluation, the Veteran reported that in service he caught on fire while in a bunker and was thrown to the snow by another soldier.  He also reported that his legs were frozen (frostbite) while in Germany.  The examiner noted that, although the Veteran's in-service stressor events were sufficient to meet one of the criteria for PTSD (fear of hostile military or terrorist activity), the Veteran did not meet all the criteria for a PTSD diagnosis.  Specifically, the VA examiner noted that the Veteran did not persistently re-experience the traumatic events, did not persistently avoid stimuli associated with the trauma, and did not have persistent symptoms of increased arousal.  For these reasons, the VA examiner opined that the Veteran did not meet the full criteria for PTSD.  The Board finds the June 2012 VA medical opinion probative.  The examiner reviewed the claims file, interviewed the Veteran, discussed the Veteran's symptoms and in-service stressor events, and addressed each of the DSM-IV criteria. 

The remaining evidence of record, to include VA treatment records in Virtual VA, does not demonstrate a diagnosis for a psychiatric disorder, to include PTSD.

Upon review of all the evidence of record, the Board finds that the Veteran does not have a current acquired psychiatric disorder, to include PTSD.  In reaching this conclusion, the Board has considered the Veteran's statements in which he contends that he suffers from PTSD.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with a mental health disorder, such as depression and anxiety, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose complex mental health disorder of PTSD pursuant to the DSM-IV criteria.  Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  An opinion as to a psychiatric disorder diagnosis would require knowledge, training, or experience because a psychiatric disorder, to include PTSD, is a complex mental health disorder because of its multiple possible etiology, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders. The Veteran has not shown to have such knowledge, training, or experience.  As such, the Board finds the June 2012 VA psychiatric examination to be of greater probative weight than the Veteran's statements. 

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer at 223.  Therefore, without a current disability of an acquired psychiatric disorder, there may be no service connection for the claimed acquired psychiatric disorder.  For these reasons, the Board finds that the weight of the evidence demonstrates that the criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disability Rating Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).

Rating for Bilateral Hearing Loss

The Veteran contends that his hearing loss disability is more severe than the noncompensable rating initially assigned.  The Veteran specifically contends that he has difficulty understanding people while they are speaking, especially when background noise is present.

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  38 C.F.R. § 4.85. 

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. 38 C.F.R. § 4.86(a).  Each ear is evaluated separately.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  That numeral is then elevated to the next higher Roman numeral.  Id.  Each ear is evaluated separately. Id. 

The Board has reviewed all the evidence of record, including the Veteran's lay statements, VA audiological examinations, and the Veteran's statements.  For the reasons discussed below, the Board finds that the criteria for a compensable disability rating for bilateral hearing loss have not been met for the entire initial rating period on appeal.

On the authorized audiological VA evaluation in May 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
40
65
95
105
LEFT
45
55
80
95

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.

The May 2012 audiometric findings, applied to Table VI, yield a numeric designation of (III) in the right ear (76 decibel puretone threshold average, and 84 percent speech discrimination) and a numeric designation of (III) in the left ear 
(69 decibel puretone threshold average, and 88 percent speech discrimination).  The numeric designation for the right ear (III) along with the numeric designation for the left ear (III), entered into Table VII, produce a 0 percent evaluation for hearing impairment.

On a subsequent authorized VA audiological evaluation in March 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
40
70
100
105
LEFT
45
55
85
95

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.

The March 2013 audiometric findings, applied to Table VI, yield a numeric designation of (III) in the right ear (79 decibel puretone threshold average, and 84 percent speech discrimination) and a numeric designation of (III) in the left ear 
(70 decibel puretone threshold average, and 88 percent speech discrimination).  The numeric designation for the right ear (III) along with the numeric designation for the left ear (III), entered into Table VII, produce a 0 percent evaluation for hearing impairment.

The Board notes that puretone thresholds reported on VA audiological evaluations were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Thus, the provision of 
38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case.  Based on all the evidence of record, both lay and medical, the Board finds that a compensable hearing loss evaluation is not warranted at any point during the initial appeal period.

The Board has considered and weighed the lay statements submitted by the Veteran and his representative and is aware of the complaints about the Veteran's inability to hear well.  The Veteran is competent to describe his hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  In this regard, the Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Here, mechanical application of the rating schedule to the audiometric findings does not establish entitlement to a compensable evaluation for bilateral hearing loss.

Extraschedular Consideration

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The May 2012 and March 2013 VA examiners noted the Veteran's functional effects caused by hearing loss, to include difficulty understanding people while they are speaking, especially when background noise is present.  As such, the Board finds that the functional effects of the Veteran's hearing loss disability are adequately addressed in the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's hearing loss is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this Veteran's case, the Board has considered the Veteran's difficulty in understanding people when they speak.  The schedular rating criteria provide for ratings based on varying levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  

In support of this finding, the Board points to the regulatory history of 38 C.F.R. 
§§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found, through clinical studies of veterans with hearing loss, 
that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  

Accordingly, the Board finds that functional impairment due to hearing loss that is affected by background or environmental noise is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's difficulty understanding speech or other sounds is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty and the functional impairment associated therewith have been considered under the numerical criteria set forth in the rating schedule; therefore, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  The functional limitations imposed by the Veteran's disabilities are specifically contemplated by the criteria discussed above, including the effect of the Veteran's hearing loss on his occupation and daily life.  In the absence of exceptional factors associated with the hearing loss disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a).  Provided that if there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If a veteran fails to meet the applicable percentage standards provided in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total disability rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Service connection is in effect for only one disability, bilateral hearing loss with a 0 percent rating.  The percentage criteria listed under 38 C.F.R. § 4.16(a) has not been met; however, the Board must still consider whether the Veteran is unemployable by reason of his service-connected disability.  See 38 C.F.R. § 4.16(b). 

The Court has held that the Board has no power to award a TDIU on the basis of 
38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). 

While the Board does not have the power to award a TDIU on an extraschedular basis in the first instance in the absence of a referral to VA's Director of Compensation and Pension, and there was no such referral in this case, the Board will consider whether a remand for such referral is warranted.

In his May 2012 claim for TDIU (VA Form 21-8940), the Veteran reported last working in 1998 and that "all" his service-connected disabilities prevented him from securing and following a substantial gainful occupation.  He also noted that he had left his previous job due to his disability.  

During the June 2012 VA PTSD examination, the Veteran reported that he completed three years of high school and completed a Master's degree in Administration and Supervision.  He worked as an English teacher at a high school and college and stated that he retired in 1998 after being eligible for 30 years of service.  The Veteran did not state that he was unable to work due to his service-connected hearing loss disability.  

The May 2012 and March 2013 VA audiologists noted that the Veteran's hearing loss disability impacted his ability to work as he claimed to have difficulty understanding conversation, specifically if background noise was present.  An opinion as to whether the Veteran's service-connected hearing loss disability prevented him from following a substantially gainful occupation was not rendered.

Upon review of all the evidence of record, the Board finds that the Veteran's statements as to his unemployability to be inconsistent, and therefore, not credible.  In his initial claim for a TDIU, the Veteran stated that he left his previous job due to his service-connected disability; however, during the June 2012 VA PTSD examination he specifically noted that he retired voluntarily as he was eligible for 30 years of service as a teacher.  

The Board acknowledges that the May 2012 and March 2013 VA audiologists stated that the Veteran's hearing loss may cause some problems at work (i.e., difficulty understanding conversation).  However, the evidence does not indicate that the Veteran's service-connected hearing loss disability alone, produces unemployability, as the Veteran could potentially obtain employment which requires minimal conversation.  

For these reasons, the Board finds that a TDIU rating is not warranted, and referral to the Director of Compensation and Pension for extraschedular consideration is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

An initial compensable rating for bilateral hearing loss is denied.

A TDIU is denied.  




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


